       Case 1:19-cr-10459-RWZ Document 1104 Filed 07/07/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS



                      CRIMINAL ACTION NO. 19-CR-10459-RWZ


                                    UNITED STATES

                                            V.



                                 SHELTON JOHNSON



                                         ORDER


                                      July 7, 2020

ZOBEL, S.D.J.

   Shelton Johnson is charged with conspiracy to conduct enterprise affairs through a

pattern of racketeering activity, in violation of 18 U.S.C.§ 1962(d). The Magistrate
Judge ordered him detained on December 17, 2019. He then filed a new motion for
release based on changed circumstances, which the Magistrate Judge denied on April

4, 2020. He appeals that denial.

   The review of a Magistrate Judge’s detention decision is de novo. See United
States V. Tortora. 922 F.2d 880, 883 n.4 (1st Cir.1990). When the government seeks

pretrial detention on the grounds that no condition or combination of conditions will
reasonably assure the safety of the community, it must prove this fact by clear and

convincing evidence. See 18 U.S.C. § 3142(f).

       According to the evidence before the Magistrate Judge, the defendant

participated in a June 2019 shooting at “Victim 9,” who,fortunately, was not injured.

Agent Michael Alvarado testified at the hearing that Mr. Johnson and his co-

                                             1
         Case 1:19-cr-10459-RWZ Document 1104 Filed 07/07/20 Page 2 of 2




conspirators were recorded discussing the shooting after its occurrence. In that

recording, it is clear that defendant was not the shooter, but he did suggest the use of

his girlfriend’s car to do the deed. Additional evidence showed that defendant

participated in a beating of rogue gang members and a street brawl with rival gang
members. While the criminal history reviewed by the Magistrate Judge contains mainly

drug offenses, defendant recently pled guilty to larceny from a person, which, the agent
testified, was perpetrated with other purported gang members.

         The defendant also argues he should be released because he tested positive for

COVID-19 at the Wyatt Detention Facility on May 13, 2020. It is unclear what, if any,

symptoms he had, how sick he was, or what his current condition is. Without this
information, Mr. Johnson’s situation does not merit release, given that he has not shown

any actual illness or particularized condition that makes him especially vulnerable to the
virus.   In addition, reasonable measures have been taken at Wyatt Detention Facility to

protect all detainees from infection. Considering all the facts in this case, testing
positive for COVID-19 is outweighed by the danger to the community posed by
defendant.



         The motion to revoke the detention order (Docket # 770) is therefore DENIED.

Should defendant’s medical condition seriously deteriorate, he may renew his request

for release.




     July 7, 2020
             DATE                                          (kYA W.ZOBEL
                                                  UNITED STATES DISTRICT JUDGE



                                              2
